In a proceeding by six testamentary trustees to determine the validity of a certain testamentary trust ('Trust No. 1, the Wilson Trust), the petitioners appeal, as limited by their briefs, from so much of a decree of the Surrogate’s Court, Queens County, entered December 29, 1961 upon the decision of the court (see 221 N. Y. S. 2d 583), as declared the trust to be valid and as denied the petition which sought to have the trust declared to be invalid. Decree, insofar as appealed from, affirmed, with costs to all parties filing briefs, payable out of the said testamentary trust. No opinion. Kleinfeld, Hill and Rabin, JJ., concur; Ughetta, Acting P. J., and